MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2018	ME	45	
Docket:	      Som-17-415	
Submitted	
  On	Briefs:	 February	26,	2018	
Decided:	     April	3,	2018	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                      IN	RE	CHILD	OF	DANIEL	Q.	
	
	
PER	CURIAM	

	       [¶1]		Daniel	Q.	appeals	from	a	judgment	of	the	District	Court	(Skowhegan,	

Fowle,	 J.)	 terminating	 his	 parental	 rights	 to	 his	 child	 pursuant	 to	 22	 M.R.S.	

§	4055(1)(A)(1)(a)	 and	 (B)(2)(a),	 (b)(i),	 (iv)	 (2017).1	 	 After	 reviewing	 the	

record,	we	conclude	that	the	evidence	supports	the	court’s	finding	of	parental	

unfitness.2		Accordingly,	we	affirm	the	judgment.	

	       [¶2]		Based	on	competent	evidence	in	the	record,	the	court	found	by	clear	

and	convincing	evidence	that	the	father	(1)	is	unwilling	or	unable	to	protect	the	

child	from	jeopardy	within	a	time	reasonably	calculated	to	meet	his	needs,	and	

(2)	failed	to	make	a	good	faith	effort	to	rehabilitate	and	reunify	with	him.		See	

22	 M.R.S.	 §	 4055(1)(B)(2)(b)(i),	 (iv).	 	 “We	 review	 the	 factual	 findings	


    1		The	mother	consented	to	a	termination	of	her	parental	rights	and	is	not	a	party	to	this	appeal.	

    	
    2		Although	the	father	does	not	challenge	the	court’s	finding	by	clear	and	convincing	evidence	that	

termination	 is	 in	 the	 child’s	 best	 interest,	 our	 review	 of	 the	 record	 leads	 us	 to	 conclude	 that	 the	
evidence	supports	that	finding	as	well.		See	In	re	Anastasia	M.,	2017	ME	213,	¶	2,	172	A.3d	922.	
2	

supporting	 the	 unfitness	 determination	 for	 clear	 error,”	 In	 re	 Zarianna	 C.,	

2018	ME	 11,	 ¶	 2,	 ---	 A.3d	 ---,	 and	 “will	 reverse	 a	 finding	 only	 if	 there	 is	 no	

competent	 evidence	 in	 the	 record	 to	 support	 it,	 if	 the	 fact-finder	 clearly	

misapprehends	the	meaning	of	the	evidence,	or	if	the	finding	is	so	contrary	to	

the	credible	evidence	that	it	does	not	represent	the	truth	and	right	of	the	case,”	

In	 re	 Zianna	 G.,	 2017	 ME	 226,	 ¶	 2,	 174	 A.3d	 889	 (quotation	 marks	 omitted).		

“The	 weight	 and	 credibility	 of	 the	 testimony	 and	 other	 evidence	 are	 for	 the	

fact-finder’s	determination.”		Id.	(alteration	and	quotation	marks	omitted).	

	      [¶3]		The	court	based	its	determination	on	the	following	findings	of	fact:	

       In	 the	 case	 of	 [the	 child],	 his	 entire	 life	 has	 been	 in	 the	 care	 of	
       persons	 other	 than	 his	 parents.	 	 The	 father	 has	 made	 relatively	
       little	progress	in	achieving	the	skills	needed	to	parent	[the	child].		
       He	has	achieved	little	to	no	insight	as	to	the	root	of	his	problems	
       with	 women,	 and	 relationships.	 	 He	 appears	 to	 blame	 all	 of	 his	
       difficulties	 on	 the	 women	 he	 has	 been	 married	 to.	 	 He	 pleaded	
       guilty	 to	 one	 domestic	 violence	 assault,	 and	 was	 found	 guilty	 of	
       another.		He	was	convicted	of	violating	a	protective	order,	and	has	
       had	 three	 protective	 orders	 lodged	 against	 him.	 	 The	 father	 is	
       convinced	 that	 none	 of	 this	 is	 his	 fault,	 and	 that	 his	 only	
       responsibility	is	to	not	.	.	.	engage	in	relationships	with	women	who	
       will	victimize	him.	
       	
       The	father	has	little	to	no	ability	to	support	[the	child].		He	is	not	
       able	to	provide	[the	child]	with	safe,	stable	housing,	and	other	than	
       learning	 to	 access	 social	 service	 agency	 resources,	 he	 has	 made	
       little	progress	toward	that	end.		It	is	hard	to	avoid	the	conclusion	
       by	clear	and	convincing	evidence	that	.	.	.	the	father	is	unwilling	or	
       unable	to	protect	the	child	from	jeopardy,	and	these	circumstances	
       are	unlikely	to	change	within	a	time	which	is	reasonably	calculated	
                                                                                       3	

         to	meet	the	child’s	needs;	and	that	the	father	has	failed	to	make	a	
         good	faith	effort	to	rehabilitate	and	reunify	with	the	child	.	.	.	.	The	
         Department	has	devoted	considerable	resources	in	their	effort	to	
         achieve	reunification	between	the	father	and	[the	child].		The	father	
         has	not	reciprocated	by	making	any	genuine	or	sustained	effort.	
         	
         [The	child]	will	be	eighteen	months	old	by	the	end	of	this	month.		
         He	is	in	one	of	the	most	critical	developmental	stages	of	his	life.	.	.	.	
         Even	 if	 one	 assumes	 that	 the	 father	 is	 prepared	 to	 engage	 in	 a	
         serious	 and	 sustained	 effort	 toward	 reunification	 (a	 dubious	
         assumption	based	upon	his	lack	of	insight	and	lack	of	effort	up	until	
         now)	.	.	.	[the	child]	simply	does	not	have	that	much	time	to	wait,	
         and	our	jurisprudence	strongly	suggests	that	he	should	not	have	to	
         wait	that	long.	
	
	        [¶4]	 	 Given	 these	 findings,	all	 of	 which	 are	 supported	 by	 competent	

evidence	in	the	record,	the	court	did	not	err	in	its	determination	of	unfitness.		

See	In	re	Zarianna	C.,	2018	ME	11,	¶	2,	---	A.3d	---;	In	re	Zianna	G.,	2017	ME	226,	

¶	2,	174	A.3d	889.	

	        The	entry	is:	

                            Judgment	affirmed.	
	
	      	     	      	     	    	
	
Harold	J.	Hainke,	Esq.,	Hainke	&	Tash,	Whitefield,	for	appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Hunter	C.	Umphrey,	Asst.	Atty.	Gen.,	Office	
of	the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Skowhegan	District	Court	docket	number	PC-2016-37	
FOR	CLERK	REFERENCE	ONLY